 8:20-cv-00017-RGK-PRSE Doc # 22 Filed: 06/29/20 Page 1 of 3 - Page ID # 105




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

KEVIN B. HARRIS,

                   Plaintiff,                            8:20CV17

      vs.
                                                     MEMORANDUM
GRANT L. GENTILE, Police Officer                      AND ORDER
#2140; JOHN H. LOPEZ, Police Officer
#1955; NICOLAS YANEZ, Police
Officer #1506; LANCE GORDON;
GEOFFREY A. STRONG, Police Officer
Y631; and BROCK GENTILE, Police
Officer #2391;

                   Defendants.


       The docket sheet in this case indicates that the U.S. Marshal successfully
served summonses on all of the Defendants except Defendant Lance Gordon.
(Filings 16-21.) It appears that the address entered by the Clerk of Court on the
summons for Lance Gordon (Filing 14 at CM/ECF p. 1) differs from the address for
Defendant Gordon on the USM-285 Form, which “does not exist as an address,”
according to the U.S. Marshal. (Filing 21 at CM/ECF pp. 1-3.) In other words, the
address for Defendant Lance Gordon on the USM-285 is incorrect, and the U.S.
Marshal was therefore unable to serve process on Gordon. Therefore, I shall order
the Clerk of Court to again complete the summons and USM-285 Forms—using the
correct address on both forms—to allow the U.S. Marshal to re-serve Defendant
Gordon.

      IT IS ORDERED:

     1.    The Clerk of Court is directed to complete and issue a summons for
Defendant Lance Gordon in his individual capacity at the address appearing on the
 8:20-cv-00017-RGK-PRSE Doc # 22 Filed: 06/29/20 Page 2 of 3 - Page ID # 106




first summons prepared by the Clerk for Lance Gordon (Filing 14 at CM/ECF p. 1).
The Clerk of Court is further directed to deliver the summons, the necessary USM-
285 Form (containing the same address as that appearing on the summons), the
Complaint (Filing 1), the Amended Complaint (Filing 12), a copy of the court’s
previous Memoranda and Orders on initial review (Filings 11 & 13), and a copy of
this Memorandum and Order to the Marshals Service for service of process on
Defendant Lance Gordon in his individual capacity. Service may be accomplished
by using any of the following methods: personal, residence, certified mail, or
designated delivery service. See Fed. R. Civ. P. 4(e); Neb. Rev. Stat. §§ 25-508.01
& 25-510.02 (Westlaw 2020).1

      2.    The Clerk of Court is directed to file under seal any document
containing the personal address of the Defendant being served in his individual
capacity.

      3.   The United States Marshal shall serve all process in this case without
prepayment of fees from Plaintiff.

      4.    Federal Rule of Civil Procedure 4(m) requires service of the complaint
on a defendant within 90 days of filing the complaint. However, Plaintiff is granted,


      1
       Pro se litigants proceeding in forma pauperis are entitled to rely on service
by the United States Marshals Service. Wright v. First Student, Inc., 710 F.3d 782,
783 (8th Cir. 2013). Pursuant to 28 U.S.C. ' 1915(d), in an in forma pauperis case,
“[t]he officers of the court shall issue and serve all process, and perform all
duties in such cases.” See Moore v. Jackson, 123 F.3d 1082, 1085 (8th Cir. 1997)
(language in ' 1915(d) is compulsory). See, e.g., Beyer v. Pulaski County Jail, 589
Fed. Appx. 798 (8th Cir. 2014) (unpublished) (vacating district court order of
dismissal for failure to prosecute and directing district court to order the Marshal to
seek defendant’s last-known contact information where plaintiff contended that the
jail would have information for defendant’s whereabouts); Graham v. Satkoski, 51
F.3d 710, 713 (7th Cir. 1995) (when court instructs Marshal to serve papers for
prisoner, prisoner need furnish no more than information necessary to identify
defendant; Marshal should be able to ascertain defendant’s current address).

                                          2
 8:20-cv-00017-RGK-PRSE Doc # 22 Filed: 06/29/20 Page 3 of 3 - Page ID # 107




on the court’s own motion, an extension of time until 120 days from the date of this
order to complete service of process.

     5.    The Clerk of Court is directed to set the following pro se case
management deadline: October 27, 2020: completion of service of process on
Defendant Gordon due.

      Dated this 29th day of June, 2020.

                                               BY THE COURT:


                                               Richard G. Kopf
                                               Senior United States District Judge




                                           3
